


110 HR 4337 IH: Emergency Relief Tax Check-Off for Our

U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4337
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2007
			Mr. Shays (for
			 himself, Mr. Edwards,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Franks of Arizona,
			 Mr. Manzullo,
			 Mr. Goodlatte, and
			 Mr. Carter) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  individuals an above-the-line deduction for contributions made to the Armed
		  Forces Relief Trust as part of filing their income tax
		  returns.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Relief Tax Check-Off for Our
			 Armed Forces Act of 2007.
		2.Above-the-line
			 deduction for certain contributions to the armed forces relief
			 trustSection 62(a) of the
			 Internal Revenue Code of 1986 (defining adjusted gross income) is amended by
			 inserting after paragraph (21) the following new paragraph:
			
				(22)Certain
				contributions to armed forces relief trustIn the case of an
				individual, the deduction allowed by section 170 to the extent it does not
				exceed the lesser of—
					(A)the amount
				contributed by the taxpayer pursuant to the designation procedure under section
				6097, or
					(B)$1,000 ($2,000 in
				the case of a joint
				return).
					.
		3.Designation of
			 overpayments and contributions for the armed forces relief trust
			(a)In
			 generalSubchapter A of
			 chapter 61 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new part:
				
					IXDesignation of
				overpayments and contributions for the armed forces relief trust
						
							Sec. 6097. Designation.
						
						6097.Designation
							(a)In
				generalIn the case of an
				individual, with respect to each taxpayer's return for the taxable year of the
				tax imposed by chapter 1, such taxpayer may designate that—
								(1)a specified portion (but not less than $1)
				of any overpayment of tax for such taxable year, and
								(2)any cash contribution which the taxpayer
				includes with such return,
								shall be
				contributed to the Armed Forces Relief Trust.(b)Manner and time
				of designationA designation
				under subsection (a) may be made with respect to any taxable year only at the
				time of filing the return of the tax imposed by chapter 1 for such taxable
				year. Such designation shall be made in such manner as the Secretary prescribes
				by regulations except that such designation shall be made either on the first
				page of the return or on the page bearing the taxpayer's signature.
							(c)Overpayments
				treated as refundedFor
				purposes of this title, any portion of an overpayment of tax designated under
				subsection (a) shall be treated as being refunded to the taxpayer as of the
				last date prescribed for filing the return of tax imposed by chapter 1
				(determined without regard to extensions) or, if later, the date the return is
				filed.
							(d)ExplanationThe Secretary shall include in the general
				instructions for filing returns by individuals of the tax imposed by chapter
				1—
								(1)a description of
				the deduction under section 62(a)(22) and the designation procedure under this
				section,
								(2)an explanation
				that charitable contributions to the Armed Forces Relief Trust that are not
				described in section 62(a)(22) are still allowable as a deduction to taxpayers
				who itemize deductions, and
								(3)a notice that the
				use of funds contributed to the Armed Forces Relief Trust under this section
				shall be determined by the Advisory Board established under subsection
				(e).
								(e)Advisory
				board
								(1)Appointment
									(A)In
				generalThere is established
				an advisory board for the Armed Forces Relief Trust. The members of such board
				shall be appointed as follows:
										(i)One individual appointed by the Chairman of
				the Committee on Finance of the Senate.
										(ii)One individual appointed by the Chairman of
				the Committee on Armed Services of the Senate.
										(iii)One individual appointed by the Chairman of
				the Committee on Veterans' Affairs of the Senate.
										(iv)One individual appointed by the Chairman of
				the Committee on Appropriations of the Senate.
										(v)One individual appointed by the Chairman of
				the Joint Committee on Taxation.
										(vi)One individual appointed by the Chairman of
				the Committee on Armed Services of the House of Representatives.
										(vii)One individual appointed by the Chairman of
				the Committee on Veterans' Affairs of the House of Representatives.
										(viii)One individual appointed by the Chairman of
				the Committee on Appropriations of the House of Representatives.
										(ix)One individual appointed by the President
				from each of the following: the Army Emergency Relief Society, the Navy Marine
				Corps Relief Society, the Air Force Aid Society, and the Coast Guard Mutual
				Assistance Relief Society.
										(x)Two individuals appointed by the President
				from 2 veterans service organizations.
										(B)TermThe term of each member of the advisory
				board shall be 3 years, except that any member whose term of office has expired
				shall continue to serve until such member's successor is appointed. No member
				shall serve more than 2 3-year terms.
									(C)Appointment of
				successorsThe appointment of
				any successor member shall be made in the same manner as the original
				appointment. If a member dies or resigns before the expiration of the member's
				term, a successor shall be appointed for the unexpired portion of the term in
				the same manner as the original appointment.
									(D)ProhibitionNo member of the advisory board may be an
				employee of the Federal Government.
									(2)Chairman; vice
				chairman
									(A)DesignationThe President shall designate a chairman
				for the advisory board. The advisory board shall not later than its second
				meeting, by majority vote, designate a vice chairman, who shall perform the
				duties of the chairman in the absence of the chairman.
									(B)Duties of
				chairmanThe chairman shall
				call the meetings of the advisory board, propose meeting agendas, chair the
				meetings, and establish, with the approval of a majority of the members, the
				rules and procedures for such meetings.
									(3)Operations of
				boardThe advisory board
				shall meet semi-annually, for the purpose of providing ongoing advice to the
				Armed Forces Relief Trust regarding the distribution of contributed funds,
				policies governing said distribution, and the administrative costs and
				operations of the Armed Forces Relief Trust. A majority of the members shall
				constitute a quorum. Advisory board members shall serve without compensation.
				While performing duties as a member of the advisory board, each member shall be
				reimbursed under Federal Government travel regulations for travel expenses.
				Such reimbursements and any other reasonable expenses of the advisory board
				shall be provided by the budget of the Executive Office of the
				President.
								(4)Control over
				designated fundsAmounts contributed to the Armed Forces Relief
				Trust pursuant to this section may be used by such Trust only as provided by
				the advisory board.
								(5)AuditThe General Accountability Office shall
				audit the distribution and management of funds of the Armed Forces Relief Trust
				on an annual basis to ensure compliance with statutory and administrative
				directives. The Comptroller General of the United States shall report to the
				advisory board and Congress on the results of such audit.
								(6)ReportsWithin
				60 days after its semi-annual meeting, the advisory board shall submit a
				written report to the President of its action, and of its views and
				recommendations. Any report other than the semi-annual report, shall, if
				approved by a majority of the members of the advisory board, be submitted to
				the President within 60 days after such
				approval.
								.
			(b)Clerical
			 amendmentThe table of parts
			 for subchapter A of chapter 61 of such Code is amended by adding at the end the
			 following new item:
				
					Part IX. Designation of overpayments
				and contributions for the Armed Forces Relief Trust..
				
			4.Effective
			 dateThe amendments made by
			 this Act shall apply to taxable years beginning after December 31, 2006.
		
